Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: P201707983US01
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Zheng et al.  	  Group:	2135
Serial No.:			16/135,025 	  Examiner:	Tuan Thai
For:   DATA COLLECTION IN TRANSACTION PROBLEM DIAGNOSTIC.


1. 	This action is responsive to Examiner interview conducted on December 24 2021.  Claims 3, 13 and 18 are now cancelled; claims 2, 12 and 17 have been canceled.  Claims 1, 4-11, 14-16 and 19-23 are presented for examination and now allowed.

EXAMINER AMENDMENT
2. 	An examiner's amendment to the record appears below. Should 
the changes and/or additions be unacceptable to applicant, an 
amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Blanche E. Schiller (Reg. No. 35,870) on December 24, 2021.  The claims have been amended as following: 

In the claims:
a. 	Please CANCEL claims 3, 13 and 18.
b. 	Please amend claims 1, 11 and 16 as following: 

Claim 1. (Currently Amended) A computer-implemented method comprising:
determining, based on a transaction exception resulting from execution of a transaction, multiple affected transactions that are affected by the transaction exception, wherein a transaction is a unit of work performed within a system to satisfy a request, and wherein each affected transaction of the multiple affected transactions is affected by the transaction exception resulting from execution of the transaction;
determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of the multiple affected transactions comprises a name of a data field in a data block corresponding to the affected transaction and a value of the data field;

generating, by one or more processors, a data collection rule based on the one or more trace features that are in common with the multiple affected transactions, the data collection rule including the one or more trace features that are in common with the multiple affected transactions; [and]
collecting data of a subsequent transaction complying with the data collection rule; and
  	wherein the determining the one or more trace features further comprises:
determining the one or more successful transactions that occur concurrently with the multiple affected transactions; and
  	determining at least one feature in common with the multiple affected transactions that is different from at least one corresponding features of the one or more successful transactions to be included in the one or more trace features.


Claim 11. (Currently Amended) A computer system comprising:
 	a processor; and
 	a memory coupled to the processor, the computer system configured to perform a method, the method comprising:
 a processor; and a memory coupled to the processor, the computer system configured to perform a method, the method comprising:
 	determining, based on a transaction exception resulting from execution of a transaction, multiple affected transactions that are affected by the transaction exception, wherein a transaction is a unit of work performed within a system to satisfy a request, and wherein each affected transaction of the multiple affected transactions is affected by the transaction exception resulting from execution of the transaction;
 	determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of 
 	determining one or more trace features based on the one or more features determined for the multiple affected transactions, wherein the determining a trace feature of the one or more trace features comprises selecting, from the one or more features determined for the multiple affected transactions, a selected feature that is in common for the multiple affected transactions in that each affected transaction of the multiple affected transactions has the selected feature and that selected feature for each affected transaction has a same data field with a same name and a same value and that selected feature is different for one or more successful transactions that occur concurrently with the multiple affected transactions in that at least a value of the same data field is different for the one or more successful transactions, the one or more trace features being one or more selected features common to the multiple affected transactions;
 	generating a data collection rule based on the one or more trace features that are in common with the multiple affected transactions, the data collection rule including the one or more trace features that are in common with the multiple affected transactions; [and] 
; and
   	wherein the determining the one or more trace features further comprises:
 	determining the one or more successful transactions that occur concurrently with the multiple affected transactions; and
  	determining at least one feature in common with the multiple affected transactions that is different from at least one corresponding features of the one or more successful transactions to be included in the one or more trace features.

Claim 16. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform a method comprising:
 	determining, based on a transaction exception resulting from execution of a transaction multiple affected transactions that are affected by the transaction exception, wherein a transaction is a unit of work performed within a system to satisfy a request, and wherein each affected transaction of the multiple affected transactions is affected by the transaction exception resulting from execution of the transaction;
 	determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of 
 	determining one or more trace features based on the one or more features determined for the multiple affected transactions, wherein the determining a trace feature of the one or more trace features comprises selecting, from the one or more features determined for the multiple affected transactions, a selected feature that is in common for the multiple affected transactions in that each affected transaction of the multiple affected transactions has the selected feature and that selected feature for each affected transaction has a same data field with a same name and a same value and that selected feature is different for one or more successful transactions that occur concurrently with the multiple affected transactions in that at least a value of the same data field is different for the one or more successful transactions, the one or more trace features being one or more selected features common to the multiple affected transactions;
 	generating a data collection rule based on the one or more trace features that are in common with the multiple affected transactions, the data collection rule including the one or more trace features that are in common with the multiple affected transactions; [and] 
; and
 	wherein the determining the one or more trace features further comprises:
 	determining the one or more successful transactions that occur concurrently with the multiple affected transactions; and
  	determining at least one feature in common with the multiple affected transactions that is different from at least one corresponding features of the one or more successful transactions to be included in the one or more trace features.

REASONS FOR ALLOWANCE
3.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 11 and 16).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method involves determining affected transactions related to one or more transaction exceptions, and determining one or more trace features based on one or more features of the affected transactions. A data collection rule is generated based on the trace features, the data of a subsequent transaction complying with the data collection rule is collected.  Particularly, the prior arts of record do not teach determining, based on a transaction exception resulting from execution of a transaction, multiple affected transactions that are affected by the transaction exception, wherein a transaction is a unit of work performed within a system to satisfy a request, and wherein each affected transaction of the multiple affected transactions is affected by the transaction exception resulting from execution of the transaction; determining one or more features of the multiple affected transactions, wherein a feature of an affected transaction of the multiple affected transactions comprises a name of a data field in a data block corresponding to the affected transaction and a value of the data field; determining one or more trace features based on the one or more features determined for the multiple affected transactions, wherein the determining a trace feature of the one or more trace features comprises selecting, from the one or more features determined for the multiple affected transactions, a selected feature that is in common for the multiple affected transactions in that each affected transaction of the multiple affected transactions has the selected feature and that selected feature for each affected transaction has a same data field with a same name and a same value and that selected feature is different for successful transactions that occur concurrently with the multiple affected transactions in that at least a value of the same data field is different for the one or more successful transactions, the one or more trace features being one or more selected features common to the multiple affected transactions; generating, by one or more processors, a data collection rule based on the one or more trace features that are in common with the multiple affected transactions, the data collection rule including the one or more trace features that are in common with the multiple affected transactions; collecting data of a subsequent transaction complying with the data collection rule; and wherein the determining the one or more trace features further comprises determining the one or more successful transactions that occur concurrently with the multiple affected transactions; and
determining at least one feature in common with the multiple affected transactions that is different from at least one corresponding features of the one or more successful transactions to be included in the one or more trace features.
The cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources that are rapidly provisioned and released with minimal management effort or interaction with a provider of the service.  In light of the foregoing; claims 1, 11 and 16 of the present application are found to be patentable over the prior arts.  
.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 29, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135